[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________          FILED
                                              U.S. COURT OF APPEALS
                           No. 09-13843         ELEVENTH CIRCUIT
                                                DECEMBER 14, 2010
                       Non-Argument Calendar
                                                     JOHN LEY
                     ________________________
                                                      CLERK

                  D. C. Docket No. 07-22126-CV-JAL

SHEILA DENNIS,


                                                        Plaintiff-Appellant,

                               versus

CITY OF NORTH MIAMI, FL,
JOHN DOE,
Police Supervisor,
MIZJIAH,
badge #369,
WALDEN,
badge #345,
TENENT HEALTHCARE CORPORATION, et al.,


                                                     Defendants-Appellees,

DR. RODRIQUEZ PEDRO, et al.,

                                                               Defendants.
                            ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          _________________________

                                 (December 14, 2010)

Before EDMONDSON, PRYOR, and MARTIN, Circuit Judges.

PER CURIAM:

      Sheila Dennis, proceeding pro se, appeals the district court’s denial of her

Rule 60(b)(6) motion for relief from judgment. Dennis filed the Rule 60(b)(6)

motion to challenge the district court’s earlier order dismissing her § 1983

complaint for failure to state a claim.

                                          I.

      Dennis contends that the district court erred in denying her Rule 60(b)(6)

motion for relief from judgment. “We review the denial of a Rule 60(b) motion for

abuse of discretion.” Crapp v. City of Miami Beach, 242 F.3d 1017, 1019 (11th

Cir. 2001). “Rule 60(b)(6), the catchall provision of the Rule, authorizes relief for

‘any other reason justifying relief from the operation of the judgment.’” Cano v.

Baker, 435 F.3d 1337, 1342 (11th Cir. 2006) (quoting Fed. R. Civ. P. 60(b)(6)).

“[R]elief under this clause is an extraordinary remedy which may be invoked only

upon a showing of exceptional circumstances.” Crapp, 242 F.3d at 1020



                                          2
(alteration in original) (quotation marks omitted); see also Griffin v. Swim-Tech

Corp., 722 F.2d 677, 680 (11th Cir. 1984) (“The party seeking relief has the burden

of showing that absent such relief, an ‘extreme’ and ‘unexpected’ hardship will

result.” (quoting United States v. Swift & Co., 286 U.S. 106, 119, 52 S. Ct. 460,

464 (1932))).

      No “exceptional circumstances” are present in this case that lead us to

conclude that the district court abused its discretion under Rule 60(b)(6). Dennis

argues that the district court erred in denying her Rule 60(b)(6) motion because her

complaint had merit. That argument falls outside the scope of our review. See

Cavaliere v. Allstate Ins. Co., 996 F.2d 1111, 1115 (11th Cir. 1993) (explaining

that a Rule 60(b) motion cannot be used as a substitute for a proper and timely

appeal of the district court’s judgment); Glass v. Seaboard Coast Line R. Co., 714

F.2d 1107, 1109 (11th Cir. 1983) (stating that an appeal from the denial of a Rule

60(b) motion “does not bring up the underlying judgment for review”). Because

Dennis has failed to show exceptional circumstances, we affirm.

      AFFIRMED.




                                          3